176 S.E.2d 849 (1970)
In the Matter of Peggy Ann MARTIN, Juvenile.
No. 7015DC463.
Court of Appeals of North Carolina.
October 21, 1970.
*850 Atty. Gen. Robert Morgan by Asst. Atty. Gen. R. S. Weathers, for the state.
Donnell S. Kelly, Burlington, for juvenile appellant.
BRITT, Judge.
Appellant contends that the District Court committed prejudicial and reversible error (1) in making "a finding of truancy where there is no evidence in the record to indicate that the truancy was willful or intentional", and (2) committing Peggy to the Department of Juvenile Corrections without privilege of bond pending disposition of her case on appeal.
*851 (1) The record does not disclose that the court made a finding of truancy but the court did find, in effect, that Peggy was beyond the disciplinary control of her parents or custodian and was, therefore, a delinquent child in need of the supervision, protection and custody of the State. This was sufficient to bring Peggy's case within the definition of an "undisciplined child" as defined by G.S. § 7A-278(5). We hold that the evidence was sufficient to support this finding and the finding supported the judgment which was fully authorized by G.S. § 7A-286.
(2) As to appellant's second contention, G.S. § 7A-289 provides for an appeal to the Court of Appeals in juvenile proceedings but states:
"Pending disposition of an appeal, the court (District Court) may enter such temporary order affecting the custody or placement of the child as the court finds to be in the best interest of the child or in the best interest of the State."
Appellant contends that the court's action violated her constitutional rights and that "insofar as G.S. § 7A-289 purports to permit a juvenile court to deny bail pending disposition of the case on appeal, it is in conflict with the Fourteenth Amendment to the Constitution of the United States and therefore void".
We hold that the action of the District Judge was fully authorized by the statute, that Peggy's constitutional rights were not violated and that G.S. § 7A-289 is not unconstitutional. See State v. Bradsher, 189 N.C. 401, 404, 127 S.E. 349 (1925.)
The judgment of the District Court is
Affirmed.
CAMPBELL and VAUGHN, JJ. concur.